Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 12 – 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (US 10077979).
	Regarding claim 1, Sakamoto teaches:
receiving a plurality of raw information related to a plurality of objects using a radar device provided in a vehicle (When starting the tracking routine illustrated in FIG. 4, the control unit 110 captures the observations (R.sub.z, V.sub.z, θ.sub.z) for each target T from the radar apparatus 10 in step S110 (Col 8, lines 13 - 16))
obtaining, by analyzing the plurality of raw information, a plurality of candidate kinetic information related to the vehicle (When starting the tracking routine illustrated in FIG. 4, the control unit 110 captures the observations (R.sub.z, V.sub.z, θ.sub.z) for each target T from the radar apparatus 10 in step S110 (Col 8, lines 13 - 16))
estimating, through spatial filtering, current first kinetic information related to the vehicle from the plurality of candidate kinetic information (Specifically, the control unit 110 causes the processing target tracker to calculate posterior estimates of the state quantities at a current time according to the observations (Col 9, lines 6 - 9))
and correcting, using a kinetic model, the estimated current first kinetic information based on current first kinetic information (As is well known, an extended Kalman filter is a Kalman filter for estimating state quantities based on a non-linear state space model that has been linearly approximated (Col 7, Lines 16 - 18))
wherein the current first kinetic information is predicted from previous first kinetic information related to the vehicle using a kinetic model (Updating of the state quantities (X, Y, Vx, Vy) is carried out according to the observations (R.sub.z, V.sub.z, θ.sub.z) and the prior estimates of the state quantities (X, Y, Vx, Vy) (Col 9, lines 30 - 33))
Regarding claim 2, Sakamoto teaches:
predicting the current first kinetic information based on the previous first kinetic information using the kinetic model (As is well known, an extended Kalman filter is a Kalman filter for estimating state quantities based on a non-linear state space model that has been linearly approximated (Col 7, Lines 16 - 18))
and correcting the estimated current first kinetic information based on the predicted current first kinetic information (Updating of the state quantities (X, Y, Vx, Vy) is carried out according to the observations (R.sub.z, V.sub.z, θ.sub.z) and the prior estimates of the state quantities (X, Y, Vx, Vy) (Col 9, lines 30 - 33))
Regarding claim 3, Sakamoto teaches obtaining corrected current first kinetic information by applying a weighted mean to the estimated current first kinetic information and the predicted current first kinetic information (An updating operation of state quantities maintained by an EKF tracker Q1, which is implementable by the operation in step S190 executed by the control unit 110 corresponds to an example of an operation implementable by state estimation means (Col 15, lines 47 - 50))
Regarding claim 4 Sakamoto teaches:
calculating a reliability of the estimated current first kinetic information and a reliability of the predicted current first kinetic information (The distance estimation unit performs regression analysis using, as samples, observations of the distance and the calculated displacement observations at the respective times within the predetermined period (Col 2, lines 53 - 56))
obtaining the corrected current first kinetic information by applying the weighted mean to the estimated current first kinetic information (An updating operation of state quantities maintained by an EKF tracker Q1, which is implementable by the operation in step S190 executed by the control unit 110 corresponds to an example of an operation implementable by state estimation means (Col 15, lines 47 - 50))
the predicted current first kinetic information based on the reliability of the estimated current first kinetic information and the reliability of the predicted current first kinetic information (The distance estimation unit performs regression analysis using, as samples, observations of the distance and the calculated displacement observations at the respective times within the predetermined period (Col 2, lines 53 - 56))
Regarding claim 5, Sakamoto teaches wherein the correcting of the estimated current first kinetic information comprises correcting the estimated current first kinetic information based on the predicted current first kinetic information using a Kalman filter (Updating of the state quantities (X, Y, Vx, Vy) is carried out according to the observations (R.sub.z, V.sub.z, θ.sub.z) and the prior estimates of the state quantities (X, Y, Vx, Vy) (Col 9, lines 30 - 33))
Regarding claim 6, Sakamoto teaches:
obtaining second kinetic information related to the vehicle by analyzing sensor information received through a sensor (An LKF tracker Q2 according to this embodiment is configured to estimate, in accordance with a simpler one-dimensional linear kinetic model, state quantities (R, V) including the distance R to a corresponding target and the relative velocity V relative to the corresponding target (Col 7, Lines 45 - 50))
wherein the correcting of the estimated current first kinetic information comprises correcting the estimated current first kinetic information based on the second kinetic information and the predicted current first kinetic information (Updating of the state quantities (X, Y, Vx, Vy) is carried out according to the observations (R.sub.z, V.sub.z, θ.sub.z) and the prior estimates of the state quantities (X, Y, Vx, Vy) (Col 9, lines 30 - 33))
Regarding claim 9, Sakamoto teaches wherein the spatial filtering includes a process of selecting candidate kinetic information related to a stationary object from among the plurality of candidate kinetic information in a same time frame (The distance estimation unit performs regression analysis using, as samples, observations of the distance and the calculated displacement observations at the respective times within the predetermined period (Col 2, lines 53 - 56))
Regarding claim 12, Sakamoto teaches:
predict the current first kinetic information based on the previous first kinetic information using the kinetic model (As is well known, an extended Kalman filter is a Kalman filter for estimating state quantities based on a non-linear state space model that has been linearly approximated (Col 7, Lines 16 - 18))
and correct the estimated current first kinetic information based on the predicted current first kinetic information (Updating of the state quantities (X, Y, Vx, Vy) is carried out according to the observations (R.sub.z, V.sub.z, θ.sub.z) and the prior estimates of the state quantities (X, Y, Vx, Vy) (Col 9, lines 30 - 33))
Regarding claim 13, Sakamoto teaches obtain corrected current first kinetic information by applying a weighted mean to the estimated current first kinetic information and the predicted current first kinetic information (An updating operation of state quantities maintained by an EKF tracker Q1, which is implementable by the operation in step S190 executed by the control unit 110 corresponds to an example of an operation implementable by state estimation means (Col 15, lines 47 - 50))
Regarding claim 14, Sakamoto teaches:
calculate a reliability of the estimated current first kinetic information and a reliability of the predicted current first kinetic information (The distance estimation unit performs regression analysis using, as samples, observations of the distance and the calculated displacement observations at the respective times within the predetermined period (Col 2, lines 53 - 56))
obtain the corrected current first kinetic information by applying the weighted mean to the estimated current first kinetic information (An updating operation of state quantities maintained by an EKF tracker Q1, which is implementable by the operation in step S190 executed by the control unit 110 corresponds to an example of an operation implementable by state estimation means (Col 15, lines 47 - 50))
the predicted current first kinetic information based on the reliability of the estimated current first kinetic information and the reliability of the predicted current first kinetic information (The distance estimation unit performs regression analysis using, as samples, observations of the distance and the calculated displacement observations at the respective times within the predetermined period (Col 2, lines 53 - 56))
Regarding claim 15, Sakamoto teaches wherein the processor is further configured to correct the estimated current first kinetic information based on the predicted current first kinetic information using a Kalman filter (Updating of the state quantities (X, Y, Vx, Vy) is carried out according to the observations (R.sub.z, V.sub.z, θ.sub.z) and the prior estimates of the state quantities (X, Y, Vx, Vy) (Col 9, lines 30 - 33))
Regarding claim 16, Sakamoto teaches:
obtain second kinetic information related to the vehicle by analyzing sensor information received through a sensor (An LKF tracker Q2 according to this embodiment is configured to estimate, in accordance with a simpler one-dimensional linear kinetic model, state quantities (R, V) including the distance R to a corresponding target and the relative velocity V relative to the corresponding target (Col 7, Lines 45 - 50))
correct the estimated current first kinetic information based on the second kinetic information and the predicted current first kinetic information (Updating of the state quantities (X, Y, Vx, Vy) is carried out according to the observations (R.sub.z, V.sub.z, θ.sub.z) and the prior estimates of the state quantities (X, Y, Vx, Vy) (Col 9, lines 30 - 33))
Regarding claim 19, Sakamoto teaches the spatial filtering includes a process of selecting candidate kinetic information related to a stationary object from among the plurality of candidate kinetic information in a same time frame (The distance estimation unit performs regression analysis using, as samples, observations of the distance and the calculated displacement observations at the respective times within the predetermined period (Col 2, lines 53 - 56))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,8, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 10077979) in view of Hare (US 10444021)
Regarding claim 7, Sakamoto teaches:
wherein the correcting of the estimated current first kinetic information comprises correcting the estimated current first kinetic information and the estimated current position information (An updating operation of state quantities maintained by an EKF tracker Q1, which is implementable by the operation in step S190 executed by the control unit 110 corresponds to an example of an operation implementable by state estimation means (Col 15, lines 47 - 50))
based on the predicted current first kinetic information and the estimated current position information (Updating of the state quantities (X, Y, Vx, Vy) is carried out according to the observations (R.sub.z, V.sub.z, θ.sub.z) and the prior estimates of the state quantities (X, Y, Vx, Vy) (Col 9, lines 30 - 33))
Sakamoto does not teach generating image information of a space in which the vehicle is positioned based on the previous first kinetic information and previous position information related to the vehicle estimating current position information related to the vehicle based on the image information and the plurality of raw information.
However, Hare teaches a SLAM system may accept data from a variety of sources. This data may include, but is not limited to, differential information that may be determined locally, for example angular velocity (e.g., from an odometer), linear acceleration and angular velocity (e.g., from an inertial measurement unit). Additionally, the SLAM system may provide absolute estimates of position and orientation, which may be effected by building a map of “features” in the environment occupied by the SLAM system (Col 27, lines 53 – 61).
Sakamoto and Hare are considered analogous since they are both in the art of vehicle vision therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Sakamoto and Hare in order to have a system that is capable of using the Kalman filter predications in the creation of the map with the use of SLAM techniques. 
Regarding claim 8, Sakamoto teaches the limitations set forth above but fails to teach wherein the generating of the image information comprises generating the image information using simultaneous localization and mapping (SLAM). 
	However, Hare teaches a SLAM system may accept data from a variety of sources. This data may include, but is not limited to, differential information that may be determined locally, for example angular velocity (e.g., from an odometer), linear acceleration and angular velocity (e.g., from an inertial measurement unit). Additionally, the SLAM system may provide absolute estimates of position and orientation, which may be effected by building a map of “features” in the environment occupied by the SLAM system (Col 27, lines 53 – 61).
Sakamoto and Hare are considered analogous since they are both in the art of vehicle vision therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Sakamoto and Hare in order to have a system that is capable of using the Kalman filter predications in the creation of the map with the use of SLAM techniques. 
Regarding claim 11, Sakamoto teaches:
a radar device configured to receive a plurality of raw information related to a plurality of objects (When starting the tracking routine illustrated in FIG. 4, the control unit 110 captures the observations (R.sub.z, V.sub.z, θ.sub.z) for each target T from the radar apparatus 10 in step S110 (Col 8, lines 13 - 16))
and a processor configured to: obtain, by analyzing the plurality of raw information, a plurality of candidate kinetic information related to a vehicle (When starting the tracking routine illustrated in FIG. 4, the control unit 110 captures the observations (R.sub.z, V.sub.z, θ.sub.z) for each target T from the radar apparatus 10 in step S110 (Col 8, lines 13 - 16))
estimate, through spatial filtering, current first kinetic information related to the vehicle from the plurality of candidate kinetic information (Specifically, the control unit 110 causes the processing target tracker to calculate posterior estimates of the state quantities at a current time according to the observations (Col 9, lines 6 - 9))
correct the estimated current first kinetic information based on current first kinetic information (As is well known, an extended Kalman filter is a Kalman filter for estimating state quantities based on a non-linear state space model that has been linearly approximated (Col 7, Lines 16 - 18))
wherein the current first kinetic information is predicted from previous first kinetic information related to the vehicle using a kinetic model (Updating of the state quantities (X, Y, Vx, Vy) is carried out according to the observations (R.sub.z, V.sub.z, θ.sub.z) and the prior estimates of the state quantities (X, Y, Vx, Vy) (Col 9, lines 30 - 33))
Regarding claim 17, Sakamoto teaches:
estimate current position information related to the vehicle, based on the image information and the plurality of raw information (An updating operation of state quantities maintained by an EKF tracker Q1, which is implementable by the operation in step S190 executed by the control unit 110 corresponds to an example of an operation implementable by state estimation means (Col 15, lines 47 - 50))
correct the estimated current first kinetic information and the estimated current position information, based on the predicted current first kinetic information and the estimated current position information (Updating of the state quantities (X, Y, Vx, Vy) is carried out according to the observations (R.sub.z, V.sub.z, θ.sub.z) and the prior estimates of the state quantities (X, Y, Vx, Vy) (Col 9, lines 30 - 33))
Sakamoto does not teach generate image information of a space in which the vehicle is positioned, based on the previous first kinetic information and previous position information related to the vehicle. However, Hare teaches a SLAM system may accept data from a variety of sources. This data may include, but is not limited to, differential information that may be determined locally, for example angular velocity (e.g., from an odometer), linear acceleration and angular velocity (e.g., from an inertial measurement unit). Additionally, the SLAM system may provide absolute estimates of position and orientation, which may be effected by building a map of “features” in the environment occupied by the SLAM system (Col 27, lines 53 – 61).
Sakamoto and Hare are considered analogous since they are both in the art of vehicle vision therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Sakamoto and Hare in order to have a system that is capable of using the Kalman filter predications in the creation of the map with the use of SLAM techniques. 
Regarding claim 18, Sakamoto teaches the limitations set forth above but fails to teach generate the image information using simultaneous localization and mapping (SLAM). However, Hare teaches a SLAM system may accept data from a variety of sources. This data may include, but is not limited to, differential information that may be determined locally, for example angular velocity (e.g., from an odometer), linear acceleration and angular velocity (e.g., from an inertial measurement unit). Additionally, the SLAM system may provide absolute estimates of position and orientation, which may be effected by building a map of “features” in the environment occupied by the SLAM system (Col 27, lines 53 – 61).
Sakamoto and Hare are considered analogous since they are both in the art of vehicle vision therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Sakamoto and Hare in order to have a system that is capable of using the Kalman filter predications in the creation of the map with the use of SLAM techniques. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 10077979) in view of Guo (US 10109198).
Regarding claim 10, Sakamoto teaches the limitations set forth above but fails to teach a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1. However, Guo teaches those computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor (Col 13, lines 32 - 37).
Sakamoto and Guo are considered analogous since they are both in the art of vehicle vision therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Sakamoto and Guo in order to have the instructions stored for the method on in a memory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/               Examiner, Art Unit 3648                                                                                                                                                                                         
	/VLADIMIR MAGLOIRE/                             Supervisory Patent Examiner, Art Unit 3648